DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been entered.

Status of Claims
Claims 1-2 and 4-5 are pending in the application.

Response to Arguments
Applicant's arguments filed Sep. 3, 2021 have been fully considered but they are not persuasive.
Claim 1 is rejected under § 103 over Su, in view of Dai Feng (see Rejection for Claim 1 below).  Claim 1 recites:
Claim 1.  A standby water source filter system, consisting of:
a filter device,
a water pump,
a water softening equipment, and
a reverse osmosis (RO) device,
wherein the filter device, the water softening equipment and the reverse osmosis (RO) device are sequentially connected in series,
an inlet of the filter device is connected with a standby water source, and
an outlet of the reverse osmosis (RO) device is connected with a downstream water-production equipment,
wherein the filter device consists of a fiber filter, a quartz sand filter and an active carbon filter, and
wherein the fiber filter consists of a PP cotton filter and a fiber mesh filter.

Applicant argues, “Su fails to disclose ‘a standby water source filter system, consisting of . . .’” because “Su’ s water treatment facilities include at least the hardness tester, the accurate filter and the 
These arguments are unpersuasive for the following reasons.  As Applicant points out, Claim 1 recites closed claim language because of the Preamble’s transitional phrase “consisting of.”  The support in the Original Disclosure for the closed claim language is thin, at best (see Original Disclosure Figure 1, Abstract, [0008]-[0012], [0016]-[0019], and Original Claims 1-5).  In the interests of compact prosecution, the Examiner takes the position that so long as there is a scintilla of evidence that the Original Disclosure supports the closed claim language, prosecution can proceed accordingly.
The MPEP also offers the following guidance on the transitional term “having.” 
Transitional phrases such as “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (interpreting the term “having” as open terminology, allowing the inclusion of other components in addition to those recited); Crystal Semiconductor Corp. v. TriTech Microelectronics Int’l Inc., 246 F.3d 1336, 1348, 57 USPQ2d 1953, 1959 (Fed. Cir. 2001) (term “having” in transitional phrase “does not create a presumption that the body of the claim is open”); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1573, 43 USPQ2d 1398, 1410 (Fed. Cir. 1997) (in the context of a cDNA having a sequence coding for human PI, the term “having” still permitted inclusion of other moieties). (See MPEP 2111.03(IV))

In light of how the MPEP interprets the transitional phrase “having,” Su, in view of Dai Feng, disclose the recited the terms, in bold-faced font, as follows. 
a water softening equipment (water softening equipment having water softening device 130, see Page 4, lines 23-26, hardness tester 140, see Page 4, lines 47-56, alarm device 190, see Page 5, lines 21-27, and salt box 220, see Page 5, lines 29-36) (see Su Figure 1),
a water pump (water pump having high pressure hydraulic pump 160, Page 4, lines 33-35, and accurate filter 150, which filters out “granule more than 5 μm that unboiled water brings,” and thus prevents “scratch [of] the impeller of high-pressure hydraulic pump 160,” see Page 4, lines 28-31) (see Su Figure 1),
a downstream water-production equipment (downstream water-production equipment having ultraviolet ray disinfector 230, see Page 5, lines 50-53, and water tank 180, see Page 4, lines 5-6) (see Su Figure 1).
consisting of . . . .” This is because, unlike Applicant is arguing, the hardness tester 140 is clearly part of the recited water softening equipment in order for the water softening equipment to fulfill its function; the accurate filter 150 is clearly part of recited water pump in order for the water pump’s impellers to be protected from “granules . .  that unboiled water brings”; and the water tank 180 is clearly part of the downstream water-production equipment, i.e. downstream from the reverse osmosis (RO) device (reverse osmosis (RO) device having reverse osmosis unit 170, see Page 4, lines 37-39) (see Su Figure 1).

Regarding Claim 1, Applicant argues that Su, in view of Dai Feng, do not disclose:
Claim 1.  A standby water source filter system, consisting of . . . 
wherein the fiber filter consists of a PP cotton filter and a fiber mesh filter,

because “although Dai appears disclosing a PP (polypropylene) cotton filter, Dai fails to disclose a fiber mesh filter of the fiber filter as set forth in claim 1.”  (See Applicant’s Remarks Page 4)
These arguments are unpersuasive because the scope of Claim 1 is broader than what Applicant is arguing.  As Applicant points out, Dai is disclosing the recited PP cotton filter.  The recited “PP cotton filter” also meets the claim limitation that it is a “fiber mesh filter.”  Specifically, Dai Feng discloses the above limitations as follows, with the claim language in bold-faced font (see Rejection for Claim 1 below):
the filter device having a fiber filter (“Pp cotton filter, also known as a melt-blown pp filter, uses non-toxic and odorless polypropylene particles, which are heated, melted, spun, drawn and shaped to form a tubular filter . . . the raw material is mainly polypropylene”, see Dai Feng Page 5, lines 4-6)
wherein the fiber filter consists of a PP cotton filter (“Pp cotton filter” where “the raw material is mainly polypropylene,” see Dai Feng Page 5, lines 4-6) and a fiber mesh filter (since the “Pp cotton filter” is a “melt-blown pp filter,” i.e. is a fiber mesh filter because “polypropylene particles . . . are heated, melted, spun, and drawn” to form the fiber mesh, which is then “shaped to form a tubular filter,” see Dai Feng Page 5, lines 4-6).

The above arguments are also unpersuasive because Su, in view of Dai Feng, disclose Claim 1, including the limitations under discussion (see Rejection for Claim 1 below).

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 1 recites:
Claim 1.  A standby water source filter system, consisting of:
a filter device,
a water pump,
a water softening equipment, and
a reverse osmosis (RO) device,
wherein the filter device, the water softening equipment and the reverse osmosis (RO) device are sequentially connected in series,
an inlet of the filter device is connected with a standby water source, and
an outlet of the reverse osmosis (RO) device is connected with a downstream water-production equipment,
wherein the filter device consists of a fiber filter, a quartz sand filter and an active carbon filter, and
wherein the fiber filter consists of a PP cotton filter and a fiber mesh filter.

 The transitional terms “consisting of' and “consists of” will be interpreted in light of the MPEP guidance shown below (see MPEP 2111.03).
The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith”). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit “consisting of: claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention). A claim which depends from a claim which “consists of” the recited elements or steps cannot add an element or step.  (See MPEP 2111.03(II))

When the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, there is an “exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements.” Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer “selected from the group consisting of” specific resins is closed to resins other than those listed). However, the “consisting of” phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to “a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity,” the court stated that the use of “consists” in the body of the claims did not limit the open-ended “comprising” language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase “consists” did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that “the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s].” Id. at 1256, 73 USPQ2d at 1366.).  (See MPEP 2111.03(II))

The MPEP further offers guidance on the transitional term “having” (see MPEP 2111.03).
Transitional phrases such as “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (interpreting the term “having” as open terminology, allowing the inclusion of other components in addition to those recited); Crystal Semiconductor Corp. v. TriTech Microelectronics Int’l Inc., 246 F.3d 1336, 1348, 57 USPQ2d 1953, 1959 (Fed. Cir. 2001) (term “having” in transitional phrase “does not create a presumption that the body of the claim is open”); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1573, 43 USPQ2d 1398, 1410 (Fed. Cir. 1997) (in the context of a cDNA having a sequence coding for human PI, the term “having” still permitted inclusion of other moieties).  (See MPEP 2111.03(IV))

Claims 4 and 5 follow.
Claim 4.  The standby water source filter system according to Claim 1 (Claim 1 shown above), wherein the water pump is a high-pressure water pump, and the high-pressure water pump is connected between the water softening equipment and the reverse osmosis (RO) device.

Claim 5.  The standby water source filter system according to Claim 4, further comprising an RO protection filter, wherein the RO protection filter is connected between the water softening equipment and the water pump.

It is unclear how the standby water source filter system of Claim 5 can “comprise an RO protection filter” when the standby water source filter system of Claim 1, upon which Claim 5 ultimately depends, excludes “an RO protection filter.”  In the interest of compact prosecution, and in light of the Original Disclosure, Claim 5 will be interpreted to mean:
Claim 5.  The standby water source filter system according to Claim 4, the reverse osmosis (RO) device having an RO protection filter, wherein the RO protection filter is connected between the water softening equipment and the water pump.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 4-5 follow.
Claim 1.  A standby water source filter system, consisting of:
a filter device,
a water pump,
a water softening equipment, and
a reverse osmosis (RO) device,
wherein the filter device, the water softening equipment and the reverse osmosis (RO) device are sequentially connected in series,
an inlet of the filter device is connected with a standby water source, and
an outlet of the reverse osmosis (RO) device is connected with a downstream water-production equipment,
wherein the filter device consists of a fiber filter, a quartz sand filter and an active carbon filter, and
wherein the fiber filter consists of a PP cotton filter and a fiber mesh filter.

Claim 4.  The standby water source filter system according to Claim 1, wherein the water pump is a high-pressure water pump, and the high-pressure water pump is connected between the water softening equipment and the reverse osmosis (RO) device.

Claim 5.  The standby water source filter system according to Claim 4, further comprising an RO protection filter, wherein the RO protection filter is connected between the water softening equipment and the water pump.

It is unclear how the standby water source filter system of Claim 5 can “comprise an RO protection filter” when the standby water source filter system of Claim 1, upon which Claim 5 depends, excludes “an RO protection filter.”  See “Claim Interpretation” section above for how Claim 5 is being interpreted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN-205367959-U, Jul. 6, 2016 – Bibliographic Data, Patent Publication, Machine Translation, 17 pages), in view of Dai Feng (CN-203513414-U, Apr. 2, 2014 – Bibliographic Data, Patent Publication, Machine Translation, 15 pages).  Su, in view of Dai Feng, are hereinafter known as the Combination.
The claims are directed to an apparatus. The claim language is in bold-faced font.
Regarding Claims 1-2 and 4 – Su et al. discloses a standby water source filter system (“water treatment equipment” or “water treatment facilities,” Abstract, Figure 1, and Page 4, lines 1-3), consisting of:
a filter device (filter device having quartz filter 110, see Page 4, lines 8-12, and active carbon filter 120, see Page 4, lines 14-21),
a water pump (water pump having high pressure hydraulic pump 160, Page 4, lines 33-35, and accurate filter 150, which filters out “granule more than 5 μm that unboiled water brings,” and thus prevents “scratch [of] the impeller of high-pressure hydraulic pump 160,” see Page 4, lines 28-31),
a water softening equipment (water softening equipment having water softening device 130, see Page 4, lines 23-26, hardness tester 140, see Page 4, lines 47-56, alarm device 190, see Page 5, lines 21-27, and salt box 220, see Page 5, lines 29-36), and
a reverse osmosis (RO) device (reverse osmosis (RO) device having reverse osmosis unit 170, see Page 4, lines 37-39),
wherein the filter device, the water softening equipment and the reverse osmosis (RO) device are sequentially connected in series as disclosed in Figure 1, and at Page 4, lines 41-45,
an inlet (inlet 211) of the filter device is connected with a standby water source (“water source,” see Page 4, lines 41-45), as disclosed in Figure 1 and at Page 4, lines 41-45, and
an outlet (outlet of reverse osmosis unit 170) of the reverse osmosis (RO) device (reverse osmosis (RO) device having reverse osmosis unit 170, see Page 4, lines 37-39) is connected with a downstream water-production equipment (downstream water-production equipment having ultraviolet ray disinfector 230, see Page 5, lines 50-53, and water tank 180, see Page 4, lines 5-6),
wherein the filter device (filter device having quartz filter 110, see Page 4, lines 8-12, and active carbon filter 120, see Page 4, lines 14-21) consists of sand filter (quartz filter 110, see Page 4, lines 8-12) and an active carbon filter (active carbon filter 120, see Page 4, lines 14-21), and

Su discloses the claimed apparatus except for:
the filter device having a fiber filter,
wherein the fiber filter consists of a PP cotton filter and a fiber mesh filter.
 However, Su discloses the filter device (see Su Figure 1, filter device is quartz filter 110, see Page 4, lines 8-12, and active carbon filter 120, see Page 4, lines 14-21).
Like Su, Dai Feng discloses a filter device used to filter water that includes an active carbon filter (see Dai Feng Page 2, lines 1-14; and Abstract). (See Rejection for Claim 1 above for what Su discloses) Dai Feng further teaches the use of a “front PP (polypropylene) cotton filter element” at the “water inlet” (see Abstract), used to remove “dirt,” i.e. the fiber filter has “strong dirt holding capacity” (see Dai Feng Page 5, lines 4-9). The “front PP (polypropylene) cotton filter element” is a “PP cotton filter” for the following reasons:
Pp cotton filter, also known as melt-blown pp filter, uses non-toxic and odorless polypropylene particles, which are heated, melted, spun, drawn and shaped to form a tubular filter. If the raw material is mainly polypropylene.  It can be called PP spray filter.

Not only in large quantities in water purification. It also has excellent chemical compatibility and is suitable for filtration of strong acids, alkalis and organic solvents. Strong dirt holding capacity, long service life and low cost. (See Dai Feng Page 5, lines 4-9) 

From the above Dai Feng discloses:
the filter device having a fiber filter (“Pp cotton filter, also known as a melt-blown pp filter, uses non-toxic and odorless polypropylene particles, which are heated, melted, spun, drawn and shaped to form a tubular filter . . . the raw material is mainly polypropylene”, see Dai Feng Page 5, lines 4-6)
wherein the fiber filter consists of a PP cotton filter (“Pp cotton filter” where “the raw material is mainly polypropylene,” see Dai Feng Page 5, lines 4-6) and a fiber mesh filter (since the “Pp cotton filter” is a “melt-blown pp filter,” i.e. is a fiber mesh filter because “polypropylene particles . . . are heated, melted, spun, and drawn” to form the fiber mesh, which is then “shaped to form a tubular filter,” see Dai Feng Page 5, lines 4-6).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Su filter device, with a fiber filter in the form of a "front PP (polypropylene) cotton filter element" at the "water inlet" as taught by Dai Feng (see Dai Feng Abstract), i.e.
the filter device having a fiber filter,
wherein the fiber filter consists of a PP cotton filter and a fiber mesh filter,
as taught by Dai Feng for an analogous filter device (see above paragraph), since:
1).	Dai Feng states that the “front PP (polypropylene) cotton filter element” at the “water inlet” (see Dai Feng Abstract) has “strong dirt holding capacity” (see Dai Feng Page 5, lines 4- 9) which would be of interest to Su, in the effort to treat water (see Su Title); and
2).	Dai Feng further states that the filter material of “front PP (polypropylene) cotton filter element” at the “water inlet” (see Dai Feng Abstract), i.e. the “Pp cotton filter,” is used for the following reasons:
Pp cotton filter, also known as melt-blown pp filter, uses non-toxic and odorless polypropylene particles, which are heated, melted, spun, drawn and shaped to form a tubular filter. If the raw material is mainly polypropylene. It can be called PP spray filter.

Not only in large quantities in water purification. It also has excellent chemical compatibility and is suitable for filtration of strong acids, alkalis and organic solvents. Strong dirt holding capacity, long service life and low cost. (See Dai Feng Page 5, lines 4-9)

Additional Disclosures Include:
Claim 2 – The Combination discloses the standby water source filter system according to Claim 1,
wherein the fiber filter (the fiber filter at the inlet, as disclosed by Dai Feng, see Rejection for Claim 1), the quartz sand filter (quartz filter 110, see Su Page 4, lines 8-12) and the active carbon filter (active carbon filter 120, see Su Page 4, lines 14-21) are sequentially connected in series, as shown in Su Figure 1, and since the fiber filter, as disclosed by Dai Feng is at the Su inlet, i.e. inlet 211,
an inlet (inlet of the fiber filter at the inlet, as disclosed by Dai Feng, see rejection for Claim 1) of the fiber filter (the fiber filter at the inlet, as disclosed by Dai Feng, see Rejection for Claim 1) is connected with the standby water source since the inlet of the Combination’s fiber filter is at the Combination’s inlet (see Su Figure 1, inlet 211), and the , and
an outlet (outlet of active carbon filter, i.e., active carbon filter 120) of the active carbon filter (active carbon filter 120, see Su Page 4, lines 14-21) is connected with the water softening equipment (water softening equipment having water softening device 130, see Su Page 4, lines 23-26, hardness tester 140, see Su Page 4, lines 47-56, alarm device 190, see Su Page 5, lines 21-27, and salt box 220, see Su Page 5, lines 29-36) (see Su Figure 1).
Claim 4 – The Combination discloses the standby water source filter system according to Claim 1, wherein the water pump (water pump having high pressure hydraulic pump 160, Page 4, lines 33-35, and accurate filter 150, which filters out “granule more than 5 μm that unboiled water brings,” and thus prevents “scratch [of] the impeller of high-pressure hydraulic pump 160,” see Page 4, lines 28-31) is a high-pressure water pump, since the water pump has a “high pressure hydraulic pump”, and the high-pressure water pump is connected between the water softening equipment (water softening equipment having water softening device 130, see Page 4, lines 23-26, hardness tester 140, see Page 4, lines 47-56, alarm device 190, see Page 5, lines 21-27, and salt box 220, see Page 5, lines 29-36) and the reverse osmosis (RO) device (reverse osmosis (RO) device having reverse osmosis unit 170, see Page 4, lines 37-39), as disclosed in Su Figure 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Su, in view of Dai Feng, as applied to Claim 4, in further view of Kohler (US-4321137-A, Mar. 23, 1982).  Su, in view of Dai Feng, are hereinafter known as the Combination.
The claims are directed to an apparatus. The claim language is in bold-faced font.
Claim 5 – The Combination discloses the standby water source filter system according to Claim 4, the reverse osmosis (RO) device (reverse osmosis (RO) device having reverse osmosis unit 170, see Page 4, lines 37-39) having an RO protection filter (RO protection filter having first two modules running in parallel, as disclosed in reverse osmosis unit 170 of Su Figure 1; the first two modules running in parallel protect the third module producing the filtered water sent to water , but does not disclose wherein the RO protection filter is connected between the water softening equipment (water softening equipment having water softening device 130, see Page 4, lines 23-26, hardness tester 140, see Page 4, lines 47-56, alarm device 190, see Page 5, lines 21-27, and salt box 220, see Page 5, lines 29-36) and the water pump (water pump having high pressure hydraulic pump 160, Page 4, lines 33-35, and accurate filter 150, which filters out “granule more than 5 μm that unboiled water brings,” and thus prevents “scratch [of] the impeller of high-pressure hydraulic pump 160,” see Page 4, lines 28-31).
Like Su, in view of Dai Feng, Kohler discloses treating water via a reverse osmosis (RO) device and a water pump (see Kohler Title, Abstract, and Figure 1 with reverse osmosis device 11).  (See Su Title and Abstract)  Kohler further teaches the water pump be modified to include two pumps, one of which is connected “via a rigid shaft” to a turbine which receives the high pressure concentrate from the disclosed reverse osmosis (RO) device and releases it to the other pump (see Kohler Figure 1 and Abstract).  Kohler further teaches that such a modified water pump “avoid any losses of energy” (see Kohler Abstract) and, further, “[S]uch an apparatus which is very simple and inexpensive in its construction . . . is highly reliable and requires only minimal servicing and upkeep” (see Kohler 1:53-2:29).
When the water pump is modified, as taught by Kohler in Figure 1, then the Combination, in view of Kohler, disclose Claim 5.
Claim 5 – The Combination discloses the standby water source filter system according to Claim 4, the reverse osmosis (RO) device (reverse osmosis (RO) device having reverse osmosis unit 170, see Su Page 4, lines 37-39) having an RO protection filter (RO protection filter having first two modules running in parallel, as disclosed in reverse osmosis unit 170 of Su’s Figure 1; the first two modules, running in parallel, protect the third module producing the filtered water sent to water tank 180 for use, and the unfiltered water or concentrate, sent to the tank shown above the three modules in Su’s Figure 1), wherein the RO protection filter is connected between the water softening equipment (water softening equipment having water softening device 130, see Page 4, lines 23-26, hardness tester 140, see Page 4, lines 47-56, alarm device 190, see and the water pump (water pump having high pressure hydraulic pump 160, Page 4, lines 33-35, and accurate filter 150, which filters out “granule more than 5 μm that unboiled water brings,” and thus prevents “scratch [of] the impeller of high-pressure hydraulic pump 160,” see Page 4, lines 28-31, the high pressure hydraulic pump 160 modified, as taught by Kohler in Figure 1, with a second pump connected to a turbine receiving concentrate from the RO device), since the RO protection filter is downstream of the water softening equipment and upstream of the turbine of the Combination’s water pump, as modified by Kohler in Kohler’s Figure 1.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to modify the Combination’s water pump, as taught by Kohler in Figure 1, i.e., the water pump be modified to include two pumps, one of which is connected “via a rigid shaft” to a turbine which receives the high pressure concentrate from the disclosed reverse osmosis (RO) device and releases it to the other pump (see Kohler Figure 1 and Abstract), such that the Combination, in view of Kohler, disclose:
Claim 5 – The reverse osmosis (RO) device having an RO protection filter, wherein the RO protection filter is connected between the water softening equipment and the water pump,

since Kohler states that such a modified water pump “avoid[s] any losses of energy” (see Kohler Abstract) and, “[S]uch an apparatus which is very simple and inexpensive in its construction . . . is highly reliable and requires only minimal servicing and upkeep” (see Kohler 1:53-2:29), all of which would be useful to the Combination’s efforts to treat a standby water source via the disclosed standby water source filter system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references were applied in rejections to earlier versions of the claims.
A).	Rela (US-20030034292-A1, Feb. 20, 2003) – See Rela Figure 1, [0034], [0043]-[0044], [0060], [0062], [0071]-[0072], and [0078].

C).	Jiang et al. (CN-101422664-A, May 6, 2009 – Bibliographic Data, Patent Publication, Machine Translation, 18 pages) – See Jiang et al. Description at Pages 3-4, and Claims 7-8.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        9/11/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779